—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 23, 1997, convicting him of robbery in the first degree, robbery in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
*612Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record establishes that his waiver of his right to be present at sidebar discussions during voir dire (see, People v Antommarchi, 80 NY2d 247) was made knowingly, voluntarily, and intelligently (People v Keen, 94 NY2d 533, 538; People v McNeil, 267 AD2d 478; People v Tappin, 264 AD2d 449; People v Broadwater, 248 AD2d 719, 720; People v Stokes, 216 AD2d 337). In addition, the trial court properly dismissed as grossly unqualified a juror who admitted to being ill and “dozing off” during portions of the testimony of at least one witness (see, CPL 270.35; People v Rogers, 266 AD2d 481; People v Adams, 179 AD2d 764; People v South, 177 AD2d 607; People v Valerio, 141 AD2d 585; People v Russell, 112 AD2d 451). Bracken, P. J., Friedmann, Florio and Feuerstein, JJ., concur.